Title: To James Madison from Henry Hill Jr. (Abstract), 27 June 1805
From: Hill, Henry, Jr.
To: Madison, James


27 June 1805, Havana. “By an opportunity direct to George Town, I have the honor to inclose you duplicates of my letters of the 12th & 14th Inst. with their several accompanying documents. Except no. 4 refered to in my letter of the 12th, another of which I have not been able to obtain.
“Since I had last the honor of addressing you, I have waited upon His Excy the Captain Genl. and with Captain Evans, whose case I stated to you in mine of the 12th, presented a memorial to his Excellency praying the delivery of his Ship & Cargo, with documents at the same time proving that since his Ship had lain at Batabano, one half her Cargo had been plundered—all of which I shall forward to you in due time properly authenticated.
“This case, establishing one of my principal charges in my letter of the 6th currt to his Excellency, happened very untimely for him, & he could do no other than grant the prayer of the Petitioner. Accordingly he gave an order immediately to place Capt Evans in possession of his Ship—for which purpose he has gone to Batavano; but as we have a[s]certained that many of her sails and other articles have been stolen from her, I am fearful that he will find his Ship in such a situation as will prevent him proceeding on his Voyage.
“The rainy season having commenced, and consequently the yellow fever in some instances mad<e> its appearance, I am apprehensive many of our Seamen will fall victims to its malignity in the course of the season. From their manner of life they are more exposed to it, and from the mode of treating them they are less subject to cure than any other class of people. When attacked with it, they are either confined on board to the unskillful and neglectful care of their Captains or mates, or hurried off to the hospital where they are sure to die. Here they are placed in apartments very illy adapted to their state, and are looked upon more as objects of Profit, than of benevolence and commiseration. Their fees are greater for burying them, than for medicine and attendance while living. And as these hospitals are directed by an order of people less humane and more unprincipled than perhaps any other class of human beings, (I speak of the friars) I doubt not but they prefer their patients should die, rather than live.
“I beg leave to suggest to you sir, whether the importance of our trade to this port, the number of seamen employed & their incidence to disease while here, would not warrant the Establishment of an hospital for the reception of American Seamen here, at the expense of the United States. Which I conceive properly conducted would be very triffling, and be the means of preserving many of our most Valuable citizens.
“There are now about 60 Sail of American Vessels in Port.
“The mail not having returned from St. Yago I am unable to give any information from that quarter.”
